EXAMINER'S AMENDMENT/COMMENT

Response to Amendment
The Office Action is in response the Amendment filed 10/6/21.  As requested, the specification and claims 1, 7 and 8 have been amended.  Claims 1-8 are pending in the instant application.

Response to Arguments
Applicant’s arguments, see pages 6-8 of the remarks, filed 10/6/21, with respect to the 103 rejection of claims 1-3 and 7-8 as being unpatentable over Bode in view of Bartes and Robinson et al., and the 103 rejection of claims 4-6 as being unpatentable over Bode in view of Bartes, Robinson et al. and Vikinsky et al. have been fully considered and are persuasive.  The 103 rejections of 1-8 have been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/6/21.  These drawings are approved by the Examiner.

Allowable Subject Matter
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: newly cited prior art references U.S. Patent No. 2,820,455 and U.S. Patent Application Publication Nos. 2009/0198163, 2010/0087764 and 20150245940, which disclose chin support devices, along with the previously cited prior art or record, fails to teach, suggest or render obvious to one of ordinary skill in the art, a chin and/or neck support device comprising a hollow second cylinder whose near end is female threaded, and far end
has a hanging ring attached; wherein said far end of said first cylinder is screwed into said second cylinder's near end; a chin support component that comprises a hollow third cylinder, a chin rest component, and an end cap; wherein the far end of said second cylinder is disposed within said third cylinder; a spring that is disposed within said third cylinder, and sandwiched between a cavity of said third cylinder and said second cylinder's far end; a chain that threads through the center of said spring, and whose near end is attached to said hanging ring and whose far end is attached to a bottom
of said end cap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786